EXHIBIT 10.8

Amended and Restated Severance Agreement

(Effective as of July 29, 2008)

This Amended and Restated Severance Agreement is entered as of July 29, 2008, by
and between Robert Half International Inc., a Delaware corporation (the
“Company”) and Paul F. Gentzkow (the “Employee”).

WHEREAS, the Company and Employee have previously entered into a Severance
Agreement dated as of August 2, 2000.

WHEREAS, the Severance Agreement was entered into because the Company believed
it to be in the best interest of the Company and its shareholders to provide for
stability in the management of the Company.

WHEREAS, the Compensation Committee of the Board of Directors of the Company has
approved certain amendments to the Severance Agreement, including amendments
made in order to comply with the regulations adopted by the Internal Revenue
Service in connection with Section 409A of the Internal Revenue Code (“Section
409A).

NOW, THEREFORE, in consideration of the foregoing and the terms and conditions
set forth herein, the Company and the Employee hereby agree that the Severance
Agreement dated August 2, 2000, shall be amended and restated to read in its
entirety as set forth herein:

1. Definitions

“Change in Control” shall have the meaning specified in the Company’s Stock
Incentive Plan, as in effect on July 29, 2008.

“Continuation Number” means (a) 36, if Employee has served as a Director of the
Company at any time prior to the Termination Date, and (b) 24, in all other
cases.

“Earliest Payment Date” shall mean six months following Separation from Service
or such alternate date as future modifications or amendments to Section 409A and
the rules and regulations thereunder may specify as the earliest permitted date
for a payment to be made, or, if earlier the date of Employee’s death.

“Monthly Base Salary” means the highest monthly base salary paid to Employee
within the six (6) months preceding the Termination Date.

“Future Equity Award” means a grant of options or restricted stock made by the
Company after August 2, 2000.

“Previous Equity Award” means a grant of options or restricted stock made by the
Company prior to August 2, 2000.

“Separation from Service” shall have the meaning specified by Section 409A and
the rules and regulations thereunder, as such meaning may be modified or amended
from time to time.

“Specified Employee” shall have the meaning specified by Section 409A and the
rules and regulations thereunder, as such meaning may be modified or amended
from time to time.

“Termination Date” means the date on which Employee’s employment with the
Company is terminated.



--------------------------------------------------------------------------------

“Termination For Cause” means termination by the Company of Employee’s
employment by the Company by reason of Employee’s willful dishonesty towards,
fraud upon, or deliberate injury or attempted injury to the Company, or by
reason of Employee’s willful material breach of any employment agreement with
the Company, which has resulted in material injury to the Company; provided,
however, that Employee’s employment shall not be deemed to have terminated in a
Termination For Cause if such termination took place as a result of any act or
omission believed by Employee in good faith to have been in the interest of the
Company.

“Termination Without Cause” means (1) termination by the Company of Employee’s
employment other than pursuant to a Termination For Cause or (2) termination by
Employee following (a) a reduction by more than 5% of Employee’s base salary per
month, exclusive of bonus, fringe benefits and other non-salary compensation, or
(b) a request by the Company that Employee relocate more than 50 miles away from
the current location of the principal executive offices of the Company.

“Termination Following a Change in Control” means a voluntary termination by
Employee within one year following Change in Control.

2. Payments and Benefits Upon Termination Without Cause. In the event of a
Termination Without Cause, the Employee shall be entitled to receive the
following:

2.1. Monthly Base Salary. Employee shall be paid a lump-sum amount equal to the
product of Employee’s Monthly Base Salary and Employee’s Continuation Number. To
the extent required by Section 409A, if Employee is a Specified Employee, this
lump sum shall be paid no earlier than the Earliest Payment Date and no later
than ten business days thereafter.

2.2. Bonus.

(a) If the Termination Date occurs within 12 months after a Change in Control,
Employee shall be paid a lump-sum amount equal to the product of (i) 1/12 of the
annual cash bonus paid (or to be paid) to Employee with respect to the last full
calendar year completed prior to the Change in Control and (ii) Employee’s
Continuation Number. To the extent required by Section 409A, if Employee is a
Specified Employee, this lump sum shall be paid no earlier than the Earliest
Payment Date and no later than ten business days thereafter.

(b) If the Termination Date does not occur within 12 months after a Change in
Control, Employee shall be paid, when such bonus payments would otherwise
typically be made to Employee, but in no event later than the March 15 of the
calendar year immediately following the Calendar year in which the Termination
Date occurs, a lump-sum amount equal to the product of (i) a fraction, the
numerator of which shall be the number of months that, as of the last day of the
month in which the Termination Date occurs, shall have passed since the
beginning of that calendar year, and the denominator of which shall be twelve
and (ii) the bonus to which Employee would have been entitled had such
termination not occurred. For purposes of the foregoing clause (ii), Employee
shall be not be entitled to a pro rata amount of bonus that is discretionary
unless such Employee is specifically awarded such discretionary amount in
accordance with the terms and conditions of the applicable bonus plan or
program.

2.3. Benefits. For such number of months following the Termination Date as is
equal to the Continuation Number, or until Employee is reemployed, whichever
first occurs, Employee also shall be entitled to all employee benefits,
including medical and life insurance, pension, retirement and other benefits to
which Employee was entitled on the Termination Date.

2.4. Vesting.

(a) If, on the Termination Date, Employee holds any Future Equity Award which is
subject to restrictions or vesting based on continued employment with the
Company, such restrictions shall lapse and such vesting shall occur effective as
of the Termination Date. Each option that is a Future Equity Award held by
Employee shall remain outstanding and exercisable until the earlier of its
exercise or its original expiration date.



--------------------------------------------------------------------------------

(b) If, on the Termination Date, Employee holds any Previous Equity Award which
is subject to restrictions or vesting based on continued employment with the
Company, the provisions of the Previous Agreements shall continue to apply to
such Previous Equity Award.

(c) If Employee is a participant in the Company’s Deferred Compensation Plan,
Senior Executive Retirement Plan or any successor plan, all amounts credited
under such plan to Employee shall become fully vested and nonforfeitable.

2.5. Outplacement Services. The Company shall pay, on behalf of Employee,
expenses and fees relating to outplacement services utilized by Employee, in an
amount that is the usual and customary rate for such services for an individual
at Employee’s level.

2.6. Multiple Benefits. To the extent that any other agreement (“Other
Agreement”) between the Employee and the Company would provide for salary
continuation (or a lump sum payment in lieu of salary continuation) and bonus
payments under the same circumstances as such benefits would be provided
pursuant to Sections 2.1 and 2.2 hereof, then Employee shall not receive such
benefits under both the Other Agreement and Sections 2.1 and 2.2, but shall
instead receive the greater of the salary continuation benefit payable under
either Section 2.1 or the Other Agreement and the greater of the bonus benefit
payable under either Section 2.2 and the Other Agreement. Notwithstanding the
foregoing, the Benefits provided by Sections 2.1, 2.2 and 2.3 hereof shall
supersede the provisions of Sections 2.1 and 2.2 of the 1991 Agreement and
Sections 2(a), 2(b) and 2(c) of the 1995 Agreement, which superseded sections
are of no further force or effect.

3. Termination Following a Change in Control. If Employee has served as a
Director of the Company at any time prior to the Termination Date, Employee
shall be entitled to the benefits described in Section 2 hereof in the event of
a Termination Following a Change in Control.

4. Additional Medical Benefits. If Employee has served as a Director of the
Company at any time prior to the Termination Date, then, in the event of any
termination of Employee’s employment on or after the first January 1 occurring
after the Employee’s 53rd birthday, other than a Termination For Cause, Employee
and his then current wife shall each continue to participate until his or her
death, at the Company’s expense, in whatever healthcare plan may be maintained
by the Company from time to time for its then current employees as if Employee
were still a full time employee of the Company.

5. Employment. The sole purpose of this Agreement is to provide Employee with
severance benefits under the circumstances described herein. This Agreement is
not an employment agreement. This Agreement shall not affect any right of the
Company to terminate Employee’s employment at any time.

6. Headings. The headings used in this Agreement are for convenience only, and
shall not be used to construe the terms and conditions of the Agreement.

7. Governing Law. This Agreement shall be governed by and construed according to
the laws of the State of California. The terms of this Agreement shall bind and
shall inure to the benefit of the successors and assigns of the parties hereto.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Employee have executed this Agreement as
of the date first set forth above.

 

ROBERT HALF INTERNATIONAL INC.

 

Harold M. Messmer, Jr. Chairman and Chief Executive Officer

 

Paul F. Gentzkow